THOMPSON, Judge,
dissenting.
After Prudential told the Littlejohns that there was no problem with their insurance contracts and that the Littlejohns had authorized the loan transaction, they continued to accuse Prudential of “misrepresentation” and of “deceitful maneuvers.” Thus, it is clear from the record that the Littlejohns did not rely on any representations by Prudential as to the validity of their claim against Prudential.
Assuming that the representations of a third party could toll the running of the statutory of limitations period, there is also no evidence in the record that the Little-johns relied on the communication from the Department of Insurance in refusing to proceed on their claim against Prudential. I must respectfully dissent.
CRAWLEY, J., concurs.